Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Claims 21-24 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 was filed after the mailing date of the Final Rejection on 09/20/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Solyntjes et al. (5,143,267).
	Regarding claim 21, Solyntjes discloses a surgical stapling instrument system, comprising: a stapling instrument (Fig.1); a staple cartridge (40) configured to be attached to said stapling instrument: staples removably stored within said staple cartridge; a first jaw (16); a second jaw (32) moveable relative to said first jaw (Figs. 2-3), wherein said second jaw is moveable between a locked position (Fig. 13), an unlocked unclamped position (Fig. 14), and a clamped position (Fig. 12); and a lock system (80, 102) configured to permit said second jaw to move to said clamped position when said staple cartridge is attached to said stapling instrument, and wherein said lock system is further configured to lock said second jaw in said locked position as a result of said staple cartridge not being attached to said stapling instrument (col. 2, lines 53-68).
	Regarding claims 22 and 23, Solyntjes discloses a release portion (83); wherein  the lockout system is configured to permit said second jaw to move to said clamped position when said release portion (83) is engaged with the edge (43) of the stapling instrument (Fig. 12), wherein said lockout system is further configured to hold said second jaw in said locked position (Fig. 13) when said release portion (83) disengages with said surgical stapling instrument (edge portion 43), and wherein said lockout system is configured to prevent said second jaw from moving toward said clamped position as a result of said cartridge body being absent from said surgical stapling assembly (Fig. 13).
	Regarding claim 24, Solyntjes discloses wherein said lock system prevents said second jaw from moving toward said clamped position as a result of said staple cartridge not being attached to said stapling instrument (Fig. 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731